PER CURIAM.
We reverse Appellant’s convictions and sentences for indecent assault and remand for a new trial. The state acknowledges that it was error to deny the requested jury instruction on the lesser included offense of exposure under section 800.03, Florida Statutes (1993). See Herrington v. State, 538 So.2d 850 (Fla.1989); Rigdon v. State, 621 So.2d 475 (Fla. 4th DCA 1993). As the issue was not harmless, the convictions must be reversed. State v. Abreau, 363 So.2d 1063 (Fla.1978); Acensio v. State, 497 So.2d 640 (Fla.1986).
GUNTHER, C.J., and STONE and FARMER, JJ., concur.